Title: From George Washington to Major Benjamin Tallmadge, 14 April 1778
From: Washington, George
To: Tallmadge, Benjamin



Sir.
Valley-forge April 14th 1778.

I scarce know which is greatest, my astonishment or vexation, at hearing of the present low Condition of your horse—To have them in good order against the period, wch is now just at hand, you were exempted from the fatiegues of a Winter Campaign, & permitted to retire to the best quarters the Country afforded for the express purpose of recruiting them. I depriv’d myself of the advantages of their Services, which were essential both for the security of my Camp, & stopping the intercours with the City—but for what purpose did I do this? Why to furnish the Officers & Men it seems with oppertunities of galloping about the Country and by neglect of the Horses reducing them to a worse condition than those which have been kept upon constant & severe duty the whole Winter—How you can reconcile this conduct to your feelings as an officer, and answer it to your Country I know not. I am Sir &ca

G. W——n

